Citation Nr: 0727146	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-30 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Watson, Law Clerk







INTRODUCTION

The veteran had active service from November 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 RO decision that denied the 
veteran's claim of service connection for a bilateral hearing 
loss disability.


FINDING OF FACT

Current bilateral hearing loss is not attributable to a 
disease, injury or event in service and was not first 
manifested to a compensable level within one year of 
separation from service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred in or aggravated by service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1137 (West 2002 & West Supp. 2006); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in March 2004 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & West 
Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The March 2004 letter informed him that additional 
information and evidence was needed to support his claim and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes that VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded a medical examination to obtain an 
opinion as to whether his hearing loss disability can be 
directly attributed to service.  Further examination or 
opinion is not needed on the claim because there is no 
persuasive and competent evidence that the claimed conditions 
may be associated with the veteran's military service.  

SERVICE CONNECTION

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated in 
line of active military duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, an organic disease of the nervous system such as 
sensorineural hearing loss will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Further, VA regulation provides that, with chronic diseases 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  For the showing of a chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 38 C.F.R. § 3.303(b).

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a relationship between the veteran's service and 
his current disability.  The Board notes that the Court's 
directives in Hensley are consistent with 38 C.F.R. § 
3.303(d) which provides that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R.§ 3.303(d).

HEARING LOSS

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran maintains that his currently diagnosed bilateral 
hearing loss is the direct result of his active service.  The 
Board acknowledges that the veteran was an artilleryman and 
was exposed to acoustic trauma during service.  

Service medical records show that his hearing acuity was 
taken on preinduction examination in July 1965.  Audiometric 
testing revealed the following puretone thresholds: 	



HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
5 (15)
10 (20)
10 (15)
LEFT
10 (25)
10(20)
10 (20)
10 (20)
10 (15)

Since November 1, 1967, audiometric results have been 
reported in standards set forth by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI).  Service department audiometric charts 
dated after November 1, 1967, are presumed to be in ISO-ANSI 
units unless otherwise specified, while such charts in VA 
medical records dated after June 30, 1966, are similarly 
presumed to be in ISO-ANSI units.  In order to facilitate 
data comparison, the ASA standards have been converted to 
ISO-ANSI standards and are represented by the figures in 
parentheses.

On induction examination, in November 1965, his hearing 
acuity was again measured:



HERTZ



500
1000
2000
3000
4000
RIGHT
20 (35)
15 (25)
10 (20)
N/A
20 (25)
LEFT
5 (20)
5 (15)
5 (15)
N/A
5 (10)
The Board notes that this service induction examination 
showed some evidence of hearing loss.  However, hearing loss 
did not meet the requirements for a hearing loss disability 
for VA purposes.  See 38 C.F.R. § 3.385.  The veteran also 
reported a history of ear, nose or throat trouble.  The 
examiner provided clarification of this history, noting that 
the veteran had tonsillitis at age 19. 

During the course of active duty (1965-1967), there are no 
complaints, treatment or diagnoses of hearing loss. 

Although the veteran complained of hearing loss at his August 
1967 separation examination, audiological tests conducted 
during that examination showed that his hearing acuity was 
within normal limits.  Hensley, supra; 38 C.F.R. § 3.385.  At 
that examination, pure tone thresholds, in decibels, were as 
follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
10 (20)
N/A
0 (5)
LEFT
5 (20)
0 (10)
10 (20)
N/A
5 (10)
Notably, a comparison between the veteran's audiometric 
studies at the time of induction and separation reveals an 
apparent improvement during the course of active duty.

The veteran was first shown to have a hearing loss 
disability, as contemplated within 38 C.F.R. § 3.385, during 
a private audiological evaluation in January 1979.  

At that 1979 examination, the veteran's pure tone thresholds, 
in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
50
50
LEFT
10
10
10
45
55
Notably, the 1979 report represents the first medical 
evidence of hearing loss after he was discharged from 
service, which is more than 12 years after his period of 
service had ended.  This period without treatment is evidence 
that there has not been a continuity of symptomatology since 
service, and it weighs heavily against the claim on a direct 
basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
More current evidence on file continues to demonstrate that 
the veteran has a current hearing loss disability, to include 
the May 2004 VA audiology examination.  


Audiometric testing at that time revealed:



HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
50
70
LEFT
10
15
30
55
80

Service connection can, as indicated above, be established 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Thus, the question is whether there is competent 
medical evidence to establish an etiological link between the 
veteran's current hearing loss and service.  As will be 
discussed below, the answer is no.  

In May 2004, the veteran was afforded a VA audiological 
examination.  The examiner concluded that "the veteran's 
hearing loss is not related to military service."  (No 
medical report within the record states otherwise.)  The 
examiner reviewed the veteran's claims folder, noted the 
veteran's 31 years as a General Motors factory worker, and 
based his conclusion on military induction and separation 
examinations showing his hearing acuity.  The Board attaches 
significant probative value to the VA examiner's opinion, as 
it is reasoned and consistent with other evidence of record, 
and it includes a review of the claims file.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.).

There is no competent medical evidence of any link between 
the veteran's current diagnosis and service.  Although the 
veteran and his fellow servicemen are competent to make 
assertions of hearing problems during service, they are not 
competent to draw causal conclusions, state the etiology of 
currently diagnosed hearing loss disability, or conclude that 
hearing loss met the legal criteria for a hearing loss 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); See C.F.R. § 3.385.  

In sum, the competent evidence does not establish that the 
veteran's current hearing loss disability began in service or 
within one year of separation.  Again, the veteran's hearing 
underwent an apparent improvement during active duty.  On 
service separation, his hearing acuity was normal.  Hensley, 
supra.  There is no evidence of compensable hearing loss 
within one year of service separation.  Further, there is no 
continuity of symptomatology following service.  Rather, the 
record establishes that it was not until 12 years after 
separation, after the veteran had been working in an assembly 
factory, that he manifested a hearing loss disability.  
Despite the veteran's contentions that he had a hearing loss 
disability since service, the record is devoid of supporting 
evidence.  

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for a bilateral hearing loss disability is 
denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


